Case 0:21-cv-60338-JIC Document 13 Entered on FLSD Docket 06/24/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                       CASE NO. 21-60338-CIV-COHN/STRAUSS

 MATTHEW SNARSKI,
 individually and on behalf of a class
 of similarly situated individuals,

        Plaintiff,

 v.

 CORAL SPRINGS KGB, INC.,
 d/b/a CORAL SPRINGS HONDA, a
 Florida Corporation,

        Defendant.

                                           /


                               ORDER DISMISSING CASE

        THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Voluntary

 Dismissal with Prejudice (“Stipulation”) [DE 11]. The Court has reviewed the Stipulation

 and the record in this case and is otherwise fully advised in the premises.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      This case is DISMISSED WITH PREJUDICE; and

        2.      The Clerk of Court is directed to CLOSE this case and DENY any pending

                motions as MOOT.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 24th day of June, 2021.




 Copies provided to counsel of record via CM/ECF
